DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
2.	The terminal disclaimer filed on 06/03/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Patent No. 10,270,949 has been reviewed and accepted. The terminal disclaimer has been recorded.
		
Allowable Subject Matter
3.	Claims 1-111 are allowed over prior art of record, applicant’s amendments, Terminal Disclaimer and for the reasons cited in the remarks filed on 06/03/2021.

Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 17, 20, 23, 62 and 96, for example:
	Claims 1, 17 and 20 relates to a vehicular camera with a lens having an inner surface that directly opposes the outer surface of an imager front camera housing and the printed circuit board are adjusted relative to each other to achieve optical center-alignment and focusing of the lens optics relative to the imager with the adhesive an air gap exists between the inner surface of the lens of said lens optics and the outer surface of said imager, an initially-cured state the adhesive holds said lens optics optically center-aligned and in focused relative to the imager so the air gap remains devoid of the adhesive in a secondary curing process for a longer time period than initial curing, and a minimum strength of bond exists between said printed circuit board and said front camera housing after being exposed to a temperature of approximately 85 degrees Celsius and a humidity of approximately 85% for 1000 hours.
	Claims 23, 62 and 96 relates to a vehicular camera with a printed circuit board that is secured at a front camera housing by an adhesive that is cured only after the position of said printed circuit board is set to bring a lens optics into optical alignment and focus with an imager; an outer surface of said imager is devoid of adhesive and an air gap exists between the optical components and the outer surface of said imager; the adhesive is further cured from the initially-cured state to a further more cured state in a secondary curing process so that the outer surface of said imager remains devoid of the adhesive and the air gap remains between the optical components and the outer surface of said imager; and a rear camera housing is joined to said front camera housing to encase said printed circuit board.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on Monday-Friday, 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
September 1, 2021